ORDER
AUBREY E. ROBINSON, Jr., District Judge.
 Upon consideration of Defendant’s Motion to Dismiss the Complaint herein as a Class Action, the opposition thereto, and the entire record herein, it appearing to the Court that a class action herein is proper pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and Rule 23, Federal Rules of Civil Procedure, and it further appearing that the appropriate standard for determination of the class was set forth in Oatis v. Crown Zellerbach Corp., 398 F.2d 496 (5th Cir. 1968), to the effect that the action must meet the criteria of Rule 23 and that the Plaintiff must have standing and be aggrieved as to each issue sought to be raised, and it further appearing that Plaintiff has no such standing or grievance as to discrimination based on sex or national origin and would not be a proper class representative with respect thereto under Rule 23(a), but does have standing and grievance with respect to racial discrimination and is proper class representative meeting the requirements of Rule 23(a) and (b)(2) with respect to the issue of racial discrimination, see Arey v. Providence Hospital, 55 F.R.D. 62 (D.C.D.C.1972), now therefore, it is this 17th day of April, 1973,
Ordered, that Defendant’s Motion to Dismiss the Class Action herein be and hereby is granted insofar as Plaintiff seeks to represent a class discriminated against due to sex or national origin, and it is
Further ordered, pursuant to Rule 23(c)(1) that this action shall be maintained as a class action with respect to a class comprised of all persons aggrieved by the racially discriminatory practices complained of herein, and it is
Further ordered, that counsel for both parties herein shall submit within thirty (30) days of date statements of position, with supporting points and authorities, on (1) more precise definition of the plaintiff class herein and (2) notice requirements and procedures as to members of the plaintiff class.